UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4389


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DANIEL PULLEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:15-cr-00372-TMC-1)


Submitted:   January 26, 2017               Decided:   February 7, 2017


Before GREGORY,    Chief   Judge,   and   NIEMEYER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Pulley pled guilty, without a plea agreement, to

possession       with       intent        to     distribute       cocaine          base     and

distribution of cocaine base.                   The district court sentenced him

to 151 months’ imprisonment.                   Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

Pulley’s    sentence        is    reasonable.          Pulley     was   advised       of   his

right to file a supplemental brief, but he has not done so.                                 We

affirm.

     We    review       a    sentence          for    procedural        and    substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Berry, 814 F.3d 192, 194-95 (4th Cir. 2016).                             In determining

whether    a     sentence        is   procedurally           reasonable,      we    consider

whether the district court properly calculated the defendant’s

advisory       Sentencing        Guidelines          range,    gave     the   parties        an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2012) factors, selected a sentence based on

facts     that    were      not       clearly        erroneous,       and     sufficiently

explained the selected sentence.                     Gall, 552 U.S. at 49-51.              Only

after   determining         that      a   sentence      is    procedurally         reasonable

will we consider its substantive reasonableness, “tak[ing] into

account the totality of the circumstances.”                           Id. at 51.           “Any

                                                2
sentence     that     is        within     or       below       a     properly         calculated

Guidelines     range    is       presumptively         [substantively]             reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”              United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014) (citation omitted).

     Our     review        of     the     sentencing            transcript         reveals       no

procedural sentencing errors, and we conclude that Pulley has

not rebutted the presumption that his within-Guidelines sentence

is substantively reasonable.                In accordance with Anders, we have

reviewed     the    entire       record    in       this    case          and   have    found    no

meritorious        grounds       for     appeal.           We       therefore      affirm       the

district court’s judgment.                  This court requires that counsel

inform Pulley, in writing, of his right to petition the Supreme

Court   of   the     United       States    for      further          review.          If    Pulley

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                                   Counsel’s

motion must state that a copy thereof was served on Pulley.                                      We

dispense     with     oral       argument       because             the    facts       and    legal

contentions    are     adequately         presented         in       the    materials        before

this court and argument would not aid the decisional process.



                                                                                         AFFIRMED

                                                3